Order denying plaintiff’s motion for a temporary injunction modified so as to provide that the answer of the defendants be served not later than September 24, 1951, and that the action proceed to trial on September 25, 1951, subject to the approval of the Justice presiding at Special Term, Part III, Kings County. As so modified, the order is affirmed, without costs. The record discloses prima facie that a labor dispute exists. On the trial it will appear on all the proof whether a labor dispute in fact exists, and if no such dispute is found to exist, whether, on all the proof, plaintiff is entitled to the relief demanded in the complaint. Nolan, P. J., Johnston, Sneed, Wenzel and Mac-Crate, JJ., concur.